DETAILED ACTION
Election/Restrictions
Claims 29-43 are allowable. Claims 44-60, previously withdrawn from consideration as a result of a restriction requirement, require all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement between inventions groups species, as set forth in the Office action mailed on 23 August 2021, is hereby withdrawn and claims 44-60 hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Ashley Dreis on 3 June 2022.

The application has been amended as follows: 
In the claims:
IN CLAIM 54, The dental assembly of claim 43, wherein the outer surface of the base has a 
IN CLAIM 55. The dental assembly of claim 43, wherein the outer surface of the base has a 
Allowable Subject Matter
Claims 29-60 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 29, the added language in the amendment of the claim is not found in the prior art of Cinader.
Therefore, the art of record does not teach or render obvious, either alone or in combination, a dental assembly including a dental article including a compressible material that is at least partially compressed in a first region independent of being contacted by a tooth structure surface in combination with the elements set forth in the claim.
 Regarding claim 39, the added language in the amendment of the claim is not found in the prior art of Cinader.
Therefore, the art of record does not teach or render obvious, either alone or in combination, a dental assembly including a dental article including a compressible material that is at least partially compressed in a first region independent of being contacted by a tooth structure surface in combination with the elements set forth in the claim.
Regarding claim 43, the added language in the amendment of the claim is not found in the prior art of Cinader.
Therefore, the art of record does not teach or render obvious, either alone or in combination, a dental assembly including a dental article including a compressible material that is at least partially compressed in a first region independent of being contacted by a tooth structure surface in combination with the elements set forth in the claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIRAYDA ARLENE APONTE whose telephone number is (571)270-1933. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cris Rodriguez can be reached on 571-272-4964. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MIRAYDA A APONTE/Examiner, Art Unit 3772                                                                                                                                                                                                        
/NICHOLAS D LUCCHESI/Primary Examiner, Art Unit 3772